DETAILED ACTION

Response to Amendment
This action is response to communication filed on 05/09/2022.
Claims 1-11 are pending in this action.
This Action is final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S Pub. No. 2008/0101571 A1 to Harlow et al. (hereinafter “Harlow”).
Regarding claim 1, Harlow discloses a method for managing an incoming call in a communication terminal, the incoming call having an associated call identifier (Fig.2 and paragraphs [0022]-[0024]; FIG. 2 obtains call information from the initiated call at step 220), wherein the method comprises: checking a routing of an outgoing call to the call identifier associated with the incoming call, and classifying the incoming call on the basis of the result of the checking of the routing (Fig.2 and paragraphs [0022]-[0024]; a fraud routing method according to exemplary embodiments of the present invention, calls in this third category (i.e., potential fraudulent calls) may be routed through a specific, predetermined route in order to facilitate control of the call, such as monitoring and terminating the call), the incoming call being classified as a malicious incoming call upon determining that the outgoing call is not able to be routed (Fig.2 step 235 and paragraphs [0022]-[0024]; If the comparison results in a finding of fraudulent activity at step 230, the call is either terminated (blocked) or directed to a service agent for further processing at step 235).

Regarding claim 2, Harlow discloses the management of claim 1, further comprising either rejecting the incoming call or maintaining the incoming call on the basis of the classification of the incoming call the incoming call being rejected upon a classification of the incoming call as a malicious call  (Fig.2 step 235 and paragraphs [0022]-[0024]; If the comparison results in a finding of fraudulent activity at step 230, the call is either terminated (blocked) or directed to a service agent for further processing at step 235).

Regarding claim 3, Harlow discloses the method of claim 1, wherein checking the routing comprises transmitting a request to check the outgoing call in order to determine whether the outgoing call is able to be routed (Fig.2 and paragraphs [0022]-[0024]; If the call is deemed to be potentially fraudulent (or suspicious or considered to be a call of interest such as in a wire-tapping), the call is routed through a specific route (path) at step 245).

Regarding claim 4, Harlow discloses the method of claim 1, wherein checking the routing comprises checking information relating to the call identifier associated with the incoming call in a database listing all call identifiers authorized to use a communications network (paragraphs [0022]- [[0024]; The call information is analyzed for fraud at step 225. This analysis may involve comparing some or all of the call information with archived information from fraud database 160 of FIGS. 1A and 1B for example).

Regarding claim 5, Harlow discloses the method of claim 1, comprising, prior to checking the routing, consulting the presence of the call identifier in a database listing malicious call identifiers, the check being performed if the call identifier is not present in the database (Fig.2 step 235 and paragraphs [0022]-[0024]; If the comparison results in a finding of fraudulent activity at step 230, the call is either terminated (blocked) or directed to a service agent for further processing at step 235).

Regarding claim 6, Harlow discloses the method of claim 1, further comprising delaying the presentation of the incoming call on the communication terminal, the delaying being implemented while the checking of the routing and the classification of the incoming call are being performed (Fig.2 and paragraphs [0020]- [0024]; when the call is not fraud, the call is routed and completed).

Regarding claim 7, Harlow discloses a device for managing an incoming call in a communication terminal, the incoming call having an associated call identifier (Fig.2 and paragraphs [0022]- [0024]; FIG. 2 obtains call information from the initiated call at step 220), the device comprising a processor configured to:
check a routing of an outgoing call to the call identifier associated with the incoming call (Fig.2 and paragraphs [0022]-[0024]; a fraud routing method according to exemplary embodiments of the present invention, calls in this third category (i.e., potential fraudulent calls) may be routed through a specific, predetermined route in order to facilitate control of the call, such as monitoring and terminating the call), and classify the incoming call on the basis of the result of the checking of the routing performed by the processor, the incoming call being classified as a malicious call upon a determination that the outgoing call is not able to be routed (Fig.2 step 235 and paragraphs [0022]-[0024]; If the comparison results in a finding of fraudulent activity at step 230, the call is either terminated (blocked) or directed to a service agent for further processing at step 235).

Regarding claim 8, Harlow discloses a communication terminal comprising the device of claim 7 (Please see claim 7 rejections above).

Regarding claim 9, Harlow discloses an interface device between two communication networks, the interface device comprising the device of claim 7 (please see claim 7 rejections above).

Regarding claim 10, Harlow discloses a computer comprising a processor and a memory, the memory having stored thereon instructions which, when executed by the processor, cause the computer to implement the method of claim 1 (please see claim 1 rejection above).

Regarding claim 11, Harlow discloses a non-transitory computer-readable medium having stored thereon instructions which, when executed by a processor, cause the processor to implement the method of claim 1 (please see claim 1 rejection above).

Response to Arguments
Applicant's arguments filed 05/09/2022  have been fully considered but they are not persuasive.  Applicant’s argue on page 4-7, in making a ground of rejection of claim 1, Harlow fails to discloses, “checking a routing of an outgoing call to the call identifier associated with the incoming call, and classifying the incoming call on the basis of the result of the checking of the routing.”
Examiner disagrees with the applicant’s arguments. In light of the specification, claim 1 was interpreted as follows:
Harlow discloses that the telephone call was initiated by station 110 (Fig.1A and Fig.2 step 215).   When a potential fraudulent call from station 110 to station 150 is routed via exchanges 12,13, and 140. It is clear that an incoming call is compared call information with archived information from the fraud database 160 by processor 122 (Fig. 1B and paragraphs [0018] and [0022]- [0024]). Examiner interpreted an “outgoing call” as the routed call from exchange 120 to the destination station 150. As shown in Fig. 2, If the classification at step 230 is that the call is not fraud, then the call is completed using known techniques in steps 240 and 255. Therefore, Harlow disclosed that “checking a routing of an outgoing call to the call identifier associated with the incoming call (Fig. 1B and Fig.2, an outgoing call at exchange 20 checking routing associated to incoming call), and classifying the incoming call based on the result of the checking of the routing (Fig. 1B and Fig.2 routed calls from exchange 120 to the destination station 150. As shown in Fig. 2, If the classified at step 230 is that the call is not fraud, then the call is completed using known techniques at steps 240 and 255).”
Further, the applicant argued on pages 7 and 8 that Harlow fails to disclose dependent claims 3, which recites the future “checking the routing comprise transmitting a request to checking outgoing call to determined whether the outgoing call is able to be routed.”  In light of the specification, Harlow discloses upon initiating a call from station 110 to station 150, the switch 124 at exchange 120 queries the fraud database 160 for fraud analysis of the call. And processor 122 compares call information with fraud database 160 for fraud analysis from the fraud database 160 (Fig .1B, Fig. 2 and paragraphs [0018] and [0022]- [0024]).
Based on the above clarifications, the examiner maintained the rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302. The examiner can normally be reached 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/Primary Examiner, Art Unit 2653